Citation Nr: 0843707	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date for an award of a 30 percent 
evaluation for bilateral keratoconus, prior to March 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to February 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Regional 
Office (RO) that assigned a 30 percent evaluation for 
bilateral keratoconus, effective March 6, 2008.

The Board notes that the issue of entitlement to a rating in 
excess of 30 percent for bilateral keratoconus from March 6, 
2008 was withdrawn by the veteran in May 2008.  Accordingly, 
this decision is limited to the issue set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
bilateral keratoconus in March 2006.

2.  It was first shown that contact lenses were medically 
necessary when the veteran was treated in a VA outpatient 
clinic on June 1, 2007. 


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2007 for an 
award of a 30 percent evaluation for bilateral keratoconus 
have been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2), 4.84a, Diagnostic Code 6035 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2006 letter, issued prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence needed to establish an effective date for the 
disability.  The letter also advised the veteran as to what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service treatment records and examination 
reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing evidence, 
argument, and testimony regarding why he believes an earlier 
effective date is warranted.  Thus, the veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In general, unless specifically provided otherwise, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

The veteran's bilateral keratoconus is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6035.  Under this code, this 
condition is rated based on impairment of corrected visual 
acuity using contact lenses.  38 C.F.R. § 4.84a, Diagnostic 
Code 6035; see also 38 C.F.R. § 4.75 (2008) (the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required).  A note to Diagnostic 
Code 6035 provides that when contact lenses are medically 
required for keratoconus, either unilateral or bilateral, the 
minimum rating will be 30 percent.  Id.

A September 2003 rating decision granted the veteran's claim 
for service connection for bilateral keratoconus, and 
assigned a noncompensable evaluation, effective February 
2003.  The veteran was notified of this determination, but 
did not appeal the rating.  Thus, this decision is final.  
38 C.F.R. § 20.1103 (2008),

The veteran filed a claim for an increased rating for his 
bilateral eye disability in March 2006.  On VA examination in 
August 2006, corrected distant visual acuity with glasses was 
20/25 in the right eye and 20/40 in the left eye.  The 
diagnosis was keratoconus not requiring contacts.

The veteran was afforded a VA examination of the eyes on 
March 6, 2008.  It was noted that he had not been able to 
wear contact lenses in the past, but currently had piggyback 
lenses and was able to see normally.  Following an 
examination, the diagnosis was keratoconus requiring 
contacts.

It was on the basis of the March 2008 VA examination that the 
RO increased the evaluation for bilateral keratoconus to 30 
percent, effective the date of the examination.  The issue in 
this case is whether an earlier effective date is warranted.  
The veteran was seen in a VA outpatient treatment clinic on 
June 1, 2007.  He related a history of keratoconus diagnosed 
in 1999, and reported that he had been unable to be fitted 
correctly as his vision was never clear.  It was indicated 
that he had never worn rigid gas permeable contact lenses.  
The veteran added that he felt that his vision was 
occasionally blurry during the previous year and that he had 
problems with glare.  The impression was keratoconus.  The 
examiner referred the veteran to another physician for 
contact lens fitting.  A handwritten note on the report 
stated that keratoconus needed to be treated with contact 
lenses that were medically necessary.  

The Board finds, therefore, that the 30 percent evaluation is 
warranted from June 1, 2007, the initial date on which it was 
demonstrated that contacts were medically necessary to treat 
the veteran's bilateral keratoconus.  It was on that date 
that it was factually ascertainable that an increase in 
disability had occurred.  As noted above, it was specifically 
concluded following the August 2006 VA examination that 
contact lenses were not required.  Accordingly, there is no 
basis on which an even earlier effective date may be 
assigned.  




ORDER

An effective date of June 1, 2007 for a 30 percent evaluation 
for bilateral keratoconus is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


